NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS                             FILED
                           FOR THE NINTH CIRCUIT                               JAN 23 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CENTER FOR HUMAN RIGHTS AND                      No. 11-55754
CONSTITUTIONAL LAW,
                                                 D.C. No. 2:10-cv-03375-MMM-JC
              Plaintiff - Appellant,

  and                                            MEMORANDUM*

LEONARD WEINGLASS, ESQ.,

              Plaintiff,

  v.

NATIONAL GEOSPATIAL-
INTELLIGENCE AGENCY;
NATIONAL AERONAUTICS AND
SPACE ADMINISTRATION,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                       Argued and Submitted January 9, 2013
                               Pasadena, California



        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36–3.
                                                                                   page 2
Before:      KOZINSKI, Chief Judge, McKEOWN and M. SMITH, Circuit
             Judges.

      The district court erred in granting summary judgment without requiring the

National Geospatial-Intelligence Agency to submit a classified declaration for in

camera review. The government’s unclassified declaration failed to provide

“reasonably specific detail” that would show why merely acknowledging the

existence of records might reveal intelligence sources or methods, or affect our

foreign relations. See Berman v. CIA, 501 F.3d 1136, 1140 (9th Cir. 2007); see

also 5 U.S.C. § 552(b)(1), (3); 50 U.S.C. § 403–1(i)(1); Exec. Order No. 13,526,

§§ 1.1, 1.4(c), (d), 75 Fed. Reg. 707 (Jan. 5, 2010). If this were sufficient to

support summary judgment, the government would be free to issue a Glomar

response in practically every case involving satellite images and records, as well as

many other surveillance activities.

      On remand, the agency shall provide a classified declaration for in camera

review by the district court, as it offered at oral argument. The court may then

reconsider its summary judgment ruling in light of the information so provided.


      REVERSED AND REMANDED.